Citation Nr: 0033797	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sensorineural 
hearing loss of the right ear.

2.  Entitlement to service connection for bilateral tinea 
pedis and onychomycosis of the nails of the feet, claimed as 
jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims. 

The issue of entitlement to service connection for 
sensorineural hearing loss of the right ear is the subject of 
the REMAND below.


FINDINGS OF FACT

1.  The veteran has a diagnosis of bilateral tinea pedis and 
onychomycosis of the nails of the feet.

2.  Bilateral tinea pedis and onychomycosis of the nails of 
the feet are not shown to have originated during the 
veteran's active duty or to be related thereto on any basis.


CONCLUSION OF LAW

Bilateral tinea pedis and onychomycosis of the nails of the 
feet, claimed as jungle rot, were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. §§ 3.303(a), 3.303(b), 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's active duty included service in the Republic of 
Vietnam during the Vietnam War.

The reports of medical examination for the purpose of  
separation from active duty include his negative responses to 
the question whether he had, or ever had had, skin diseases 
or foot problems.  The available service medical records 
contain no entry regarding a skin disease or foot problem.  
Reports of medical examinations and medical histories for the 
purpose of Florida Army National Guard duty, dated in March 
1974, March 1978, September 1982, October 1986, and November 
1990, do not reflect any complaint or clinical finding of a 
skin disease or foot problem.  

Upon a VA medical examination conducted in March 1998, the 
veteran said that he had served in Vietnam for 15 months in 
1968 and 1969.  His current chief complaint was of a fungal 
infection of the feet.  He stated that he had had some 
trouble with this infection while stationed in Vietnam 
because his feet were always wet.  At that time, talcum-type 
powder kept the problem pretty much in check.  However, after 
his discharge, his feet began to break out, with several 
episodes of blistering and peeling, accompanied by pain, 
itching, and burning.  Present medication, which he used on 
an almost daily basis, kept the problem fairly well in check.  
The March 1998 examination resulted in diagnoses of bilateral 
tinea pedis and onychomycosis of the nails of the feet.  In 
April 1998, a private medical record notes the veteran's 
complaint of a foot rash and of having had jungle rot in Viet 
Nam. The examiner noted a fungus of the feet. 


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records, including reports of 
medical examinations and medical histories for the purpose of 
Army National Guard duty, dated from 1974 to 1990, are 
negative for any evidence of a skin disorder of the feet, and 
there is no evidence of complaint, diagnosis, or treatment 
for any skin disorder until private and VA medical 
examinations conducted in 1998.  At that time, the veteran 
related the onset of the symptoms to his time in Vietnam. 

The veteran, as a lay person, is not competent to diagnose a 
skin disorder, but he is competent to say what he felt and 
observed regarding his skin condition.  However, while he is 
competent to report a condition he observed on his feet in 
Vietnam and to report the treatment he took, and while he is 
competent to report continuity of symptomatology, his report 
of continuity is not credible in the face of the evidence to 
the contrary.  On none of his post-service examination 
reports or reports of medical history from 1969 to 1998 are 
there complaints, signs, or diagnoses of a skin disorder of 
the feet.  In fact, the veteran has consistently denied skin 
trouble or foot trouble.  There is no medical evidence to 
support that a skin condition of the feet, which was reported 
by the veteran to have been controlled by powder, was other 
than acute and transitory.  It was certainly not present on 
his separation from service.  No competent authority has 
opined that the veteran's current fungal infection is related 
to the skin condition noted by the veteran in service more 
than 30 years ago.  Thus, no competent basis is shown for 
referring currently diagnosed foot skin disorders to active 
duty, and the evidence preponderates against his claim.
 
The RO denied the veteran's service connection claim for the 
foot skin disorders as not well grounded.  The Veterans 
Claims Assistance Act of 2000 brought about changes in 
applicable law, to include removal of the requirement that a 
claimant for VA benefits must submit a well-grounded claim 
before a duty to assist arose.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (VCAA). 

In the case of a claim for disability compensation, VCAA 
requires that the assistance to be provided a claimant by the 
Secretary includes providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  The Secretary 
is to treat an examination or opinion as being necessary to 
make a decision when the evidence of record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of disability and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service.  
That assistance has been provided.  The veteran's service 
medical records have been associated with the file, and 
private records that he has identified have also been 
obtained.  However, VCAA does not require VA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case, there is no reasonable possibility that further 
factual development would assist in substantiating his claim 
for service connection of the foot skin disorders.  This is 
so because, even assuming arguendo that the veteran 
experienced some skin problems of the feet 30 years ago, the 
normal skin findings upon physical examination for Army 
National Guard duty, coupled with the lack of evidence of 
documented complaint or diagnosis of a foot skin disorder 
during this lengthy period, weigh against the possibility 
that further development would assist in substantiating the 
claim.

Under the facts discussed above, VA has fulfilled its 
statutory duty to assist, and no further assistance is 
required.  The veteran has been provided the opportunity to 
submit evidence or to ask the RO to obtain evidence on his 
behalf.  There is no indication of other potentially relevant 
treatment records that might support the veteran's claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).

ORDER

Entitlement to service connection for bilateral tinea pedis 
and onychomycosis of the nails of the feet, claimed as jungle 
rot, is denied.


REMAND

Because of changes in the law brought about by VCAA, a remand 
of the issue of entitlement to service connection for right 
ear sensorineural hearing loss is required for compliance 
with the duty-to-assist provisions contained in the new law. 

The claimant maintains that his right ear sensorineural 
hearing loss is attributable to acoustic trauma experienced 
when a machine gun exploded near him.  Audiometric testing 
accomplished prior to entry upon active duty disclosed right 
ear defective hearing, as did testing upon separation from 
active duty.  Postservice audiologic testing disclosed 
increased loss in right ear hearing.  Further, the veteran 
claims additional noise exposure and acoustic trauma while 
serving 22 years in the National Guard.  It is unclear 
whether pre-service right ear sensorineural hearing loss 
increased during service and, if so, whether any increase was 
due to the natural progress of the disease or was 
attributable to in-service noise exposure.  See 38 C.F.R. § 
3.306 (2000).

Under the new VCAA provisions, in the case of a claim for 
disability compensation, the Secretary's assistance includes 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  The Secretary is to treat an 
examination or opinion as being necessary to make a decision 
when the evidence of record contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Accordingly, this case is REMANDED for the following:

1.  Afford the veteran an appropriate VA 
examination to determine the etiology of 
current right ear sensorineural hearing 
loss.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed. 

The examiner should review the record 
carefully, to include pre-service and 
separation audiological test results as well 
as post-service test results.  The examiner 
is asked to answer the following questions:

a)  did the pre-existing right ear 
hearing loss undergo an increase in 
severity during active military 
service?

b)  if so, was the increase in 
severity attributable to natural 
progress of the hearing loss, or is 
it at least as likely as not that 
the increase in severity may be 
attributed to acoustic trauma during 
service?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  Review the claim folder and ensure 
that all required notification and 
development actions have been carried out.  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3 and 4, 114 
Stat. 2096 (2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.  If 
any development is incomplete, implement 
appropriate corrective action.  Specific 
attention is directed to the examination 
report.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Readjudicate the claim on the merits, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The claimant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
the new requirements of VCAA.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claim for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals
 
 

